Title: To George Washington from Israel Shreve, 5 March 1787
From: Shreve, Israel
To: Washington, George



Dear Sir,
Burlington County State of New Jersey 5th March 1787

Some time ago I receivd your Letter in Answer to mine respecting your Lands on the Great Kanhaway.
Since which I have Several times heard you have about Sixteen Hundred Acres of Land at or near Redstone In Pennsylvania called Washingtons Bottoms, which you Incline to Sell. I have not Seen the Lands But am Pretty well informed of the Situation Quality and Improvements thereon, by persons of my Acquaintance that Live near the Premises—If you do Incline to Sell the sd tract of Land altogether with the Improvements thereon, and Willing to take final Settlement Notes for pay, I should be glad to Purchase of you, said Notes are on Interest which Interest I am told will pay Tax in Virginia Eaqual to Cash, If So I hope you will oblige me In takeing them &c.—If my

proposals are agreeable Please as soon as Convenient, to let me know your price, And If any ways reasonable I will Immediately come to your Seat and Confirm the Bargan, I hold no other Notes But those Originally given to me for my Services and Supplies, (I am no speculator) And wish to purchace a tract of Land to Sit down upon, and one with Improvements on might suit a man of my Age Better than to Settle altogether in the woods, I am informed that Land at Redstone Rents for But little—Occationed by there being no Market near.
However I think I could with Industry Get a Comfortable Liveing and be Improveing the Land. I am Sir with Great Respect your Most Obedt Servt

Israel Shreve

